August~ll,
                      .            1949


~0x1.L.'A. Woo48                opinion Bo. v-880.
stat+ stqmrintsna~tc .:                            ..,
Departmsnt0rzauOfm~             ,Re: 41he authkrity or 8ll:8x-
Au8tln,T8xaa       '.                0rrid0 c0+ty saperin-
                                     tOna8d to ?ntploj.anas-
                                     818tad caunty 'su~erlll-
                                    tendent f,iwt0 re~Ow8
                                    travel expen8e8"~88~.pr0~~a-
                                    .ea inH;332:549, :Aote 5ii3t
                                   L8glslature;'~lg49~  Xor a
Pear   Dr:uobdet                   ~~(iounty~~sap9rintt1~16ent.
HOG.L.   A. woods, page 2 (v4380j


   (100,000) according to the last Federal 'Census
   may eplploya competent asaiatant to the County
   Superintendent at a salsry not to exceea.Pour
   Thousand, Eight Eunclre~Dollar8 ($4,800) ana
   may employ such other aaslstants as necessary
   provided that the aggregate amount of the sal-
   aries 0r all a8818tants shall not exceed Seven
   Thousand, Five Hundred lMlars ($7,500)   8nnual-
   1s; and sala Board le hereby authorlsea to fix
   the 8dll.Py Or SUOh .aBSi8tant8and pay 8sl.Ile.OUt
   or the same runas from.uhIch the salary 8nd
   expense of the County Superintendents are paid;
   and the County Board of gducatlon may make
   further provl8Ion~ as it deems necessary for
   0rfiOe and travel&g expen8es of the County
   Superintendent; pp0viaea that expenditures for
   orfice and travel-    expensea.of the County
   Superintendent shall not be'more than One
   Thousaad, Eighty Dollars ($1,080) per ww,
   8na ehall not.be pala exaept upon notarilcea
   01ri.l.mmade upon rorms filed by.tae County
   School SuperSntenben$, ana approvea by the
   county School Board.
   .\    Article 2701,'V.C.S., relates .to the authority
  the county board to appoint an *eslstant to the ex-
 rid0 coapty.superintendent ana prOVlae8 ror ofrice
 a travel expense or the ex-oriolo auperintenaent ana
  as r0li0v8:
        "In each oounty hav-   no School Superln-
   tended, the County Judge shall be Ex-offlclo
   County Superlntenbsnt an4 shall perform all
   the duties requIrea or the County superintend-
   ent in thiB Chapter. He'shall give bond In
   the sum of One ThOU8&d ($l,OOO.OO).Dollars,
   payable to and to be approved by the Cotity
   Board of School Trustees of.the respective
   countlee and condltlonea rm the ~althful.per-
   r0mk8nOe0r his autm3. The.county ,Boara
   shall name or appoint an as818tant to the Bx-
    OsriCiO oOUnty sUPeStitenat3XXt   aIIa ahal. pro-
   vide for off'lceand traveling expense of the
   Ex-officio Superlntenaent. .Ths salary or the
   Ex-0rsi0i0 Superintendent 0r Pub110 Instruc-
   tion, the salary or the Assistant Ex-officio
   Superintendent of .PublicInstruatlou and the
   office and traveling expenses for the office
Hon. L. A. Wooas, pa&e 3 .(Vd80)


    4r-3he 'Ex-0rrici0 Superintdnaent  in all cotm-
    %tiea 3.nTexas ?hall'be from ana af'terSeptem-
    ber-1, 2947, paia.fraDll the State and County.
    Available School Fuxia."

         .Artlcle 3888; VS.S., is a8 foi~oxmr
          . .
         .%n a county where the County Jpdge'akt8
    as .&p&ntenclent of Public Instruotf0n, he
   .shal.~-iwoelveror 8n0h 8eZTlCe8 euch~salary
    not.to.exceea Sixteen Humlrea ($1600.00) Dol-
    CAB    a gem    8.8 the   COUUty   &JEW3   Of   s&OOi
    Traeteea   0r
                the rimpectlve countlea insypro-
    vlae.' The Ex-oSSlclo Asalstant Superlntena-
    ent OS Public Instruction shall receive ror
    bia 'aerv5ces such 8alarJinot to erceed ‘Flf-
    teeriHuudrea~($150%00),Do11ars a.ye8.ra8 the
    Coun~+ard     OS School~Fruetees oftthe~.re8pec-
    tlve countles.may woviae;
       - %%a CouniyJ'     e while actinga    a-or;
    fioio o&&y         T enaent oi:Pilbllc'.mstrl&c-
                  superl.n
    tlasr,SOL 0SSice and travelSng expensee, may'
    recel,ve~an43mountnot to exceed Four Hwi4Ired
   may.‘($450;00)    Boll8rs a ye85 a8 the~county
    B6tual.ofSahool ~ust%e8 of the reepeotive         .
    'aountles-.may:proVlae.The above 8xuount8~8hall
   "be Pa;ra.l+~the~lnsnnerapecifled In.Cha@&      49,
    h&8. oi.the 418t Leglslatuz-e, Fourth* Called’
    Se88iOU, 8nd in apter    175, Acts Of th& 42l&l
   ~Leglslature,..RegularSesslon.~
          '~SpitS.the~~fac~.-thIAt
                                 8peclal9ro~8lon :18
made M &ht~~Spe~ifl(: Statutes-authorizing BP a88t8t8Itt
to the ex+fflcio c~~ty'saperlntenaent and authority
wanted permitting the countg'boara to pay 'orsiceand
trav8lln.g'expen8esoi:the,.ex-offiolacouuty SUperintentS-
ent, thequeat$na la i&ether Artlole 2700 as amsaaea'by
LB/ 54giiAata 518t Legislature, .X949,, la braaa-enough
to author~ze..thepagment:.dr,the asalstant ex-0Srlcl0
s&1001 SUperint6haeht'S~881az74%8 well aS.~OrriCe.anb
trav6l~wxpenses'Xor     the-ex-of$iolo 80hOOl.sti+i.n-
tendeat~~-.~~..~~ts:Statied:~reln~..     It..18to'be not-
3a that:th08e .statutesrelatlng'ta ex-oSSla~0 80hool su-
 ~ertiteaaents are.8peOifiOd3&9U&3.Ve. Article 2700,
 r.C.S;, aa'amenaed; 1s a.general statute relatlug.to
 :ountyeuperintendenta: Aes~~mln&~that  there is 'a.00n-
 'llct in the statutes, the rule 1~ well eatabllahea that
              r

.   ,.   ..




                  Hon. L. A. Woods, page 4 (V-880)


                  where there is a conflict between the general Statute
                  and a 8peCiflC statute the specific Statute more Clearly
                  evldencee the intention of the Legislature than the gen-
                  eral one, ana therelore, It will control. In other
                  woras, the general statute is applicable to all cases
                  except the particular one embraced in the specific stat-
                  ute. Townsend v. Terrell, 16 S.W.2d 1063 (Coma. App.
                  1929); Flowers Vi feces R1ver.R. Co., 138 Tex. 18, 156
S.W.2d 260 (1941) SaplBassett Lbr. Co. v. City of Hous-
                  ton, 145 Tex. 492' lgtlS W    8   (194 J   On th   th
                  hand, one Btatute'deals ;i~~d"S~~erint~n~entS" :d'th:
                  other deals vith "ex-orflclo superintendents." The two
                  statutes are capable of being enforced independently
                  ulthout conflict.
                             Article 3888 is a specific statute relatFng to
                   ex-officio county superintendents and being a specific
                  statute relating to this subject matter it necessarily
                  vould control relative to salzo!lesfor ex-officio school
                  superintendents, assistants and office and traveling ex-
                  penses of the ex-officio county superintendent. This 1s
                  further evidenced by the IX&that    the &ergenoy clause
                  to S.B. No. 252, Acts or the 50th Legislature, which
                  amimdea Article 3888, was predicated upon the theory
                  'that there was no provision ln the statutes f'or the re-
                  gmneratlon of an assistant to the ex-oSSlclo.county SU-
                  perlutendent,as well as office ana traveling expenses.
                  Therefore, it Sollows by reason of the foregoing that
                  Article 2700 1s not sufficient in scope to authorize the
                  payment 0r the salary of an assistant ex-orricio county
                  school superintendent as well as the traveling expenses
                  OS the.ex-officio superintendent from the amounts allow-
                  ed under the prdvlslons of said Article.


                            Article 2700, V.C.S., ‘as amended by Acts
                       51st Legislature, 1s a general statute appli-
                       cable to county superintendents, other~thau
                       ex-officio county superintendents, thelr.sal-
                       arles, traveling e enses, and assistants.
                      Articles 2701 and 3 88 are speclflo statutes
                      .appllcable to ex-offlolo'countg superintend-
                       ents, their salaries; travellng expenses, ap-
                      polntment OS ~.n assistant, and salary of.such
                       assistant. Therefore, these latter two 'A&l-
                       cleB control the amount of trai?elingeXpenSeS
Hon. L. A. Woo&,   page 5 (v-880)                             :



    vhlch 8n ex-oifiolo cogtg    superintexqent may
    be paia and the salary 0r   hi8   aBSi8tmt.


                                      Years very truly,
                                AT!CORREY QEREHAL OF TEXAS



                                BY
                                        Burnell Waldrep
 :mutbh                                           A8sl8tant